Citation Nr: 0735006	
Decision Date: 11/06/07    Archive Date: 11/19/07

DOCKET NO.  98-16 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to an increased disability rating for bilateral 
hearing loss (previously evaluated as defective hearing of 
the left ear), currently evaluated as 10 percent disabling, 
to include an extra-schedular evaluation under the provisions 
of 38 C.F.R. § 3.321(b)(1).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

L.B.Y., Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1964 to April 
1967.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating decision of the 
San Diego, California Department of Veterans Affairs (VA) 
Regional Office (RO).

Clarification of procedural history

In a May 1968 rating decision, the Waco, Texas RO granted 
service connection for defective hearing and assigned a 10 
percent rating, effective October 1, 1967.  Thereafter, the 
veteran's file was transferred to the San Diego RO.

The veteran filed an increased rating claim for his hearing 
disability in March 1998.

In an April 1998 rating decision, the San Diego RO continued 
a 10 percent rating for defective hearing.  The veteran 
perfected a timely appeal of this rating decision.

In a November 1999 Supplemental Statement of the Case (SSOC), 
the San Diego RO determined that the May 1968 rating decision 
should have specified that service connection was granted for 
hearing loss of only the left ear.  Thus, the San Diego RO 
recharacterized the issue on appeal as being entitlement to 
an increased disability rating for defective hearing loss of 
the left ear, and continued a 10 percent rating for that 
disability.

The veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge in February 2000.  A 
transcript of that hearing is associated with the claims 
file.

In March 2000, the Board recharacterized the issue on appeal 
as being entitlement to an increased disability rating for 
defective hearing in the left ear, to include an extra-
schedular evaluation under the provisions of 38 C.F.R. § 
3.321(b)(1).  In this March 2000 decision, the Board remanded 
the case to the San Diego RO via the Appeals Management 
Center (AMC) in Washington, DC, for further development.

In March 2003, the veteran underwent a VA audiological 
examination.  According to the AMC, this March 2003 
examination report serves as a claim for entitlement to 
service connection for right ear hearing loss.  See January 
2006 Rating Decision.

In August 2003, the Board again remanded to the San Diego RO, 
via the AMC, the issue of entitlement to an increased 
disability rating for defective hearing in the left ear, to 
include an extra-schedular evaluation under the provisions of 
38 C.F.R. § 3.321(b)(1).

In a January 2006 rating decision, the AMC granted service 
connection for: (1) bilateral hearing loss, previously 
evaluated as defective hearing of the left ear, assigning a 
10 percent rating, effective October 1, 1967; and (2) right 
ear tinnitus, assigning a 10 percent rating, effective March 
11, 2003.  The veteran did not file an appeal with regard to 
right ear tinnitus.  With regard to bilateral hearing loss, 
because the evaluation assigned did not represent the maximum 
rating available for that disability, the veteran's claim for 
an increased evaluation for bilateral hearing loss remains in 
appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).

In March 2007, an extra-schedular evaluation was conducted by 
the Director of Compensation and Pension Services for all of 
the veteran's service-connected disabilities, including 
bilateral hearing loss.

In a June 2007 SSOC, the AMC continued a 10 percent 
disability rating for defective hearing in the left ear, to 
include an extra-schedular evaluation under the provisions of 
38 C.F.R. § 3.321(b)(1).

To accurately reflect the determination of the AMC in its 
January 2006 rating decision, the Board will phrase the 
current issue on appeal as entitlement to an increased 
disability rating for bilateral hearing loss, to include an 
extra-schedular evaluation under the provisions of 38 C.F.R. 
§ 3.321(b)(1).


FINDING OF FACT

The results of a March 2003 VA audiological examination show 
that the veteran has Level I impairment in his right ear and 
Level XI impairment in his left ear.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent 
for bilateral hearing loss have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.85, 4.86, 
Diagnostic Code 6100 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, and 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326 (2007).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-121 (2004) (Pelegrini II).  This "fourth 
element" of the notice requirement comes from the language of 
38 C.F.R. 
§ 3.159(b)(1).  Charles v. Principi, 16 Vet. App. 370, 373-74 
(2002); Quartuccio v. Principi, 16 Vet. App. 183, 186-87 
(2002).

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini II that VCAA notice, as required by 
38 U.S.C.A. § 5103(a) (West 2002), to the extent possible, 
must be provided to a claimant before the initial unfavorable 
RO decision on a claim for VA benefits.  Pelegrini II, 18 
Vet. App. 112, 119-20 (2004).  See Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

A review of the record reveals that the veteran received VCAA 
notice in November 2002, November 2003, March 2006, and March 
2007.  Thus, he was not provided notice of the VCAA prior to 
the initial adjudication of his claim in the April 1998 
rating decision at issue.  The Board notes, however, that 
this would have been both a practical and a legal 
impossibility, because the VCAA was not enacted until 
November 2000.  The veteran's claim was readjudicated and a 
SSOC was provided to the veteran in June 2007 following VCAA 
notice compliance action.  The veteran was provided with 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to the VA notices.  Therefore, 
there is no prejudice to the veteran in proceeding to 
consider the claim on the merits.  Cf. Bernard v. Brown, 4 
Vet. App. 384 (1993).

The VCAA letters summarized the evidence needed to 
substantiate the claim and VA's duty to assist.  They also 
specified the evidence that the veteran was expected to 
provide, including the information needed to obtain both his 
private and VA medical treatment records.  In this way, the 
VCAA letters clearly satisfied the first three "elements" of 
the notice requirement.  Additionally, the November 2003, 
March 2006, and March 2007 letters stated: "It is your 
responsibility to make sure we receive all requested records 
that are not in the possession of a Federal department or 
agency."  (Emphasis in originals).  This statement satisfies 
the fourth "element" of the notice requirement, in that it 
informed the veteran that he could submit any and all 
evidence which was pertinent to his claim, and not merely 
that evidence requested by the RO.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 486.  
Additionally, this notice must state that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is granted.  Id.

In the present appeal, the veteran received Dingess notice in 
March 2007, including as it relates to the downstream 
disability rating and effective date elements of his claim.

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  The 
evidence of record includes service medical records, VA 
medical records, private medical records, and statements from 
the veteran and his representative.  The veteran has not 
indicated that he has any further evidence to submit to VA, 
or which VA needs to obtain.  There is no indication that 
there exists any additional evidence that has a bearing on 
this case that has not been obtained.  The veteran and his 
representative have been accorded ample opportunity to 
present evidence and argument in support of his appeal.  All 
pertinent due process requirements have been met.  See 38 
C.F.R. § 3.103 (2007).

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above, it finds that the development of the 
claim has been consistent with these provisions.  
Accordingly, the Board will proceed to a decision on the 
merits.



Pertinent Laws and Regulations

Disability ratings - in general

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2007).  Separate 
diagnostic codes identify the various disabilities.  See 38 
C.F.R. Part 4.  Specific diagnostic codes will be discussed 
where appropriate below.

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2007).  All reasonable doubt is 
resolved in the veteran's favor.  38 C.F.R. 
§ 4.3 (2007).

Specific rating criteria - hearing loss

In evaluating service-connected hearing loss, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are performed.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss 
disability evaluations range from noncompensable to 100 
percent based on organic impairment of hearing acuity, as 
measured by controlled speech discrimination tests in 
conjunction with the average hearing threshold, as measured 
by puretone audiometric tests in the frequencies 1,000, 
2,000, 3,000 and 4,000 cycles per second.  The rating 
schedule establishes 11 auditory acuity levels designated 
from Level I for essentially normal hearing acuity, through 
Level XI for profound deafness.  VA audiometric examinations 
are conducted using a controlled speech discrimination test 
together with the results of a puretone audiometry test.  The 
vertical lines in Table VI (in 38 C.F.R. § 4.85) represent 
nine categories of the percentage of discrimination based on 
the controlled speech discrimination test.  The horizontal 
columns in Table VI represent nine categories of decibel loss 
based on the pure tone audiometry test.  The numeric 
designation of impaired hearing (Levels I through XI) is 
determined for each ear by intersecting the vertical row 
appropriate for the percentage of discrimination and the 
horizontal column appropriate to the puretone decibel loss.

The percentage evaluation is found from Table VII (in 38 
C.F.R. § 4.85) by intersecting the vertical column 
appropriate for the numeric designation for the ear having 
the better hearing acuity and the horizontal row appropriate 
to the numeric designation level for the ear having the 
poorer hearing acuity.  For example, if the better ear has a 
numeric designation Level of "V" and the poorer ear has a 
numeric designation Level of "VII," the percentage evaluation 
is 30 percent.  See 38 C.F.R. § 4.85 (2007).

Effective June 10, 1999, regulatory changes were made to the 
schedule for rating disabilities pertaining to diseases of 
the ear, including the criteria for evaluating hearing loss.  
The Board notes that the veteran's initial claim for service 
connection was received in October 1967, before the amended 
regulations became effective.  Thus, the veteran's claim will 
be evaluated in accordance with both versions of the 
regulations.  See VAOPGCPREC 3-2000 (2000).  The amended 
regulations did not alter the method described above using 
Tables VI and VII, and therefore have no effect on the 
veteran's claim.  However, pertinent changes were made to 38 
C.F.R. § 4.86, regarding cases of exceptional hearing loss.

The provisions of 38 C.F.R. § 4.86(a) now provide that when 
the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately.  The provisions of 38 
C.F.R. § 4.86(b) provide that when the puretone threshold is 
30 decibels or less at 1,000 hertz, and 70 decibels or more 
at 2,000 hertz, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results in the higher 
numeral.  That numeral will then be elevated to the next 
higher Roman numeral.  Each ear will be evaluated separately.

Analysis

Service connection is currently in effect for bilateral 
hearing loss, evaluated as 10 percent disabling.  The veteran 
seeks a higher disability rating.

The evidence of record includes a VA audiological examination 
conducted in March 2003.  On that occasion, pure tone 
threshold levels were:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
20
10
40
35
LEFT
N/A
110
110
110
110

Applying the findings of the March 2003 VA examination to the 
rating criteria for hearing impairment, the Board concludes 
that there is no basis at this time for a rating assignment 
in excess of the currently assigned 10 percent evaluation.

The report of the March 2003 examination shows that the 
veteran's manifested average puretone thresholds were 26 
decibels in the right ear and 110 decibels in the left ear, 
with speech discrimination of 100 percent in the right ear 
and 0 percent in the left ear.  Reference to 38 C.F.R. § 
4.85, Table VI, shows the veteran's hearing loss to be Level 
I impairment for the right ear and Level XI impairment for 
the left ear.  Under 38 C.F.R. § 4.85, Table VII, this degree 
of bilateral hearing impairment is rated as 10 percent 
disabling.

Moreover, since there are specific requirements in terms of 
puretone threshold averages and speech reception test results 
for each percentage rating, the assignment of an increased 
rating utilizing the provisions of 38 C.F.R. § 4.7 is not 
appropriate.  The veteran's test results clearly fall within 
the parameters for a 10 percent rating.  See 38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.7, 4.85, Tables VI, VII, 
Diagnostic Code 6100 (2007).

The amended regulations added two new provisions for 
evaluating veterans with certain patterns of hearing 
impairment that cannot always be accurately assessed under 38 
C.F.R. § 4.85 because the speech discrimination test may not 
reflect the severity of communicative functioning that some 
veterans experience.  See 64 Fed. Reg. 25,203 (May 11, 1999).  
Under 38 C.F.R. § 4.86(a), if puretone thresholds at each of 
the specified frequencies (1000, 2000, 3000, and 4000 Hertz) 
are 55 decibels or more, an evaluation could be based upon 
either Table VI or Table VIa, whichever results in a higher 
evaluation.  Under section 4.86(b), when a puretone threshold 
is 30 decibels or less at 1000 Hertz, and is 70 decibels or 
more at 2000 Hertz, an evaluation could also be based either 
upon Table VI or Table VIa, whichever results in a higher 
evaluation.

The audiological findings of March 2003 show no exceptional 
patterns of hearing impairment in the right ear, but the 
puretone threshold at each of the specified frequencies is 55 
decibels or more for the left ear.  Evaluating these findings 
from the March 2003 audiology evaluation pursuant to Table VI 
shows the veteran's hearing loss to be Level I impairment for 
the right ear; evaluation pursuant to Table VIa results in a 
Roman numeral designation of XI for the left ear.  Under 38 
C.F.R. § 4.86, Table VII, these designations translate to a 
10 percent rating.

Thus, none of the versions of the diagnostic criteria afford 
the veteran entitlement to an evaluation in excess of the 
existing 10 percent rating, in effect currently for the 
period from October 1, 1967.

The Board notes that there is no recent medical evidence that 
calls the March 2003 VA examination report into question.  
Since this March 2003 examination, the veteran has not 
alleged that his hearing loss in either ear has worsened, and 
therefore the VA has no duty to assist the veteran by 
providing him with a new VA examination.  The veteran's lay 
assertions of decreased hearing would be insufficient to 
establish entitlement to a higher evaluation than that 
granted here for bilateral hearing loss because "disability 
ratings for hearing impairment are derived by a mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered."  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  The Board notes that the veteran is free to submit 
evidence at a future date in furtherance of the assignment of 
a higher evaluation, such as recent audiological testing 
reports.

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to 38 C.F.R. § 3.321(b)(1), an 
extra-schedular disability rating is warranted upon a finding 
that the case presents such an exceptional or unusual 
disability picture, with such related factors as marked 
interference with employment or frequent periods of 
hospitalization, that would render impractical the 
application of the regular schedular standards.  See 38 
C.F.R. § 3.321(b)(1) (2005); Fanning v. Brown, 4 Vet. App. 
225, 229 (1993).

In May 2007, pursuant to the August 2003 Board remand, the 
Director of Compensation and Pension Services evaluated the 
veteran's entitlement to an extra-schedular total disability 
rating under 38 C.F.R. § 3.321(b)(1) and § 4.16(b).  The 
Director concluded that the veteran's service-connected 
disabilities, including bilateral hearing loss, were not 
severe enough to prevent him from being gainfully employed, 
and thus entitlement to an extra-schedular rating is not in 
order.  Furthermore, the claims file does not contain any 
records of hospitalization for the veteran due to his 
bilateral hearing loss.

In short, a preponderance of the evidence does not support 
the proposition that the veteran's service-connected 
bilateral hearing loss presents such an exceptional or 
unusual disability picture that would render impractical the 
application of the regular schedular standards so as to 
warrant the assignment of an extra-schedular rating under 38 
C.F.R. § 3.321(b)(1) (2007).

In summary, for the reasons and bases expressed above, the 
Board concludes that a higher disability rating for bilateral 
hearing loss is not warranted.  Since the preponderance of 
the evidence is against the veteran's claim, the benefit of 
the doubt rule does not apply.  38 C.F.R. § 4.3; Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).  The benefit sought on 
appeal is accordingly denied.


ORDER

Entitlement to an increased disability rating for bilateral 
hearing loss, to include an extra-schedular evaluation under 
the provisions of 38 C.F.R. § 3.321(b)(1), is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


